EXHIBIT 10.2
 
PARTICIPATION AGREEMENT
RE: JABONCILLO WINDMILL PROSPECT,
LIVE OAK COUNTY, TEXAS


This Participation Agreement (“Agreement”) is made and entered into effective as
of the 7th day of June, 2006 (“Effective Date”), by and between Bayou City
Exploration, Inc. a Nevada Corporation (hereinafter “Company”) and True North
Energy Corp, (hereinafter “Participant”). Company and Participant are sometimes
hereinafter referred to, individually, as a “Party” and, collectively, as the
“Parties”.


WHEREAS, Company has identified a prospect for oil and gas (“Prospect”), known
to the Parties as the Jaboncillo Windmill Prospect, and purchased, or is in the
process of purchasing, oil and gas leases the (“Leases”) on such Prospect, and;


WHEREAS, Participant has expressed a desire to participate with Company in the
drilling of a test well in search of oil or gas on the Leases or portions
thereof and in the further development of the Leases, if warranted, and;


WHEREAS, the Parties desire to join together and enter into a final and binding
agreement to fully express the terms and conditions which are to govern between
the Parties as to the development of the Prospect, and;


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, the Parties hereby agree as follows:



7.
JOINT OPERATING AGREEMENT



Contemporaneously with the execution hereof, the Parties shall execute the Joint
Operating Agreement (“JOA”) and Memorandum of Joint Operating Agreement, naming
Bayou City Exploration, Inc. a Nevada Corporation, as operator (“Operator”). The
executed JOA is attached hereto and incorporated herein as Exhibit “A”. The JOA
shall control the operations conducted on the Prospect. Should there be a
conflict between the terms and conditions of this Agreement and the JOA, the
terms and conditions of this Agreement shall prevail.



8.
LEASEHOLD



Company represents, but does not warrant that it owns, or is in the process of
acquiring, certain oil, gas and mineral leases within the Prospect area as
depicted on the Plat labeled Exhibit “H” of the JOA attached hereto and
incorporated herein as Exhibit “A” to this Agreement.
 
 
1 of 7

--------------------------------------------------------------------------------

 
 

9.
PARTICIPANTS INTEREST



Participant hereby elects to earn a 12.5% working interest after payout in the
Leases pursuant to the terms of this Agreement and the JOA by participating in
the drilling of the Test Well.



10.
PROSPECT COSTS



Participant’s share of current land cost to be charged by Company with respect
to the Prospect, including lease bonus, land brokerage, title opinions,
surveying, permit fees, geological and geophysical costs are $20,375.00
(“Prospect Costs”). Participant agrees to pay the sum of $20,375.00, being its
share, of the Prospect Costs upon execution of this Agreement. The parties
acknowledge that there may be additional expenditures incurred by Company
including but not limited to additional lease bonuses land brokerage, drilling
title examination, and curative. Appropriate and timely billings and payments
shall be made accordingly by the Parties. The entire Prospect Costs are fully
refundable in the event this Agreement is rescinded by Company for any reason or
Company fails to cause the Initial Test Well to be drilled for any reason.



11.
INITIAL TEST WELL



On or before August 1, 2006 (“Commencement Date”), subject to rig availability,
Company proposed to commence or cause to be commenced, operations for the
drilling of a test well (“Test Well”) in search of oil and/or gas at a legal
location of Company’s choice on the Prospect. The Test Well will be drilled with
due diligence and in a good and workmanlike manner to a depth sufficient to test
the Hockley formation or to a depth of 3000’ (TVD) beneath the surface of the
earth, whichever is the lesser depth (the "Objective Depth").



12.
SUBSTITUTE TEST WELL



In the event impenetrable conditions which render further drilling impracticable
are met prior to reaching the Objective Depth in the Test Well, then, subject to
the provisions of Section 5 above, for a period of ninety (90) days after making
the election, either Party shall have the right to drill a substitute Test Well
to the Objective Depth on the Leases or on lands pooled therewith. The
substitute Test Well shall be drilled under the same terms as the Test Well and
the substitute Test Well shall be deemed to be the Test Well for all purposes
under this Agreement.



7.
EXPENSES FOR DRILLING THE TEST WELL



Participant shall bear and pay, in the percentages set forth below, its share of
the costs and expenses described below. Such payment shall be due and payable to
Company on or before fifteen (15) days after receipt of an invoice or invoices
for such costs or any portion thereof.
 
 
2 of 7

--------------------------------------------------------------------------------

 

 

 
A.
16.6667% of the costs and expenses incurred in drilling the Test Well (and any
substitute well therefore) to casing point, or to a lesser depth if impenetrable
conditions are encountered in the well, and in plugging and abandoning the well
if no completion attempt is made. The term “casing point” shall mean that point
in time when the Test Well has been drilled to the Objective Depth, logged,
evaluated and Company has notified Participant that a completion attempt will be
made.  




 
B.
16.6667% of the costs and expenses incurred in completing the Test Well (and any
substitute well therefore) and in equipping the same for production




8.
SUBSEQUENT WELLS



As to any subsequent wells drilled within the Prospect area, the Participant has
the option, but not the obligation, to participate in the drilling of such
subsequent wells by paying 12.5% of the costs and expenses of drilling such well
including the cost of completing such subsequent well and equipping the same for
production. Should a party not elect to participate in such subsequent well such
non-participating Party will be subject to the provisions of Article VI section
B of the JOA.



9.
INTERESTS EARNED BY DRILLING TO OBJECTIVE DEPTH



At such time as the Test Well has reached the Objective Depth and Participant
has elected whether or not to participate in the completion of the well at the
Objective Depth, Participant shall have earned an undivided 12.5% of the
leasehold interest in and to the Leases, with the exception of the Leases
included in the Test Well unit, and subject to the provisions of the Leases,
this Agreement and the JOA.


In the case of the Test Well unit Participant will earn 16.6666% working
interest before payout and 12.5% working interest after payout. “Payout” is
defined as that point in time when there has been recovered from one hundred
percent (100%) of production, less only royalties, overriding royalties and
production taxes an amount of money equal to one hundred percent (100%) of the
drilling, completing and operating costs (during the payout period) of the
initial test well. After Payout, Participant will have an 12.5% working interest
in the Test Well unit.


Company shall assign to Participant any interest earned, effective as of the
date of this Agreement, and such assignment shall be made within thirty (30)
days after the date on which the drilling rig has been released or the date on
which the Objective Depth has been reached which ever is later. The assignment
shall be subject to, among other things, the terms and provisions of this
Agreement, the terms and provisions of the JOA, and all royalties, overriding
royalties, payments out of production, and similar leasehold burdens affecting
the Leases and existing as of the Effective Date of this Agreement. The Parties
acknowledge the overriding royalty burdens owed to Sunray Operating Company,
LLC. as set out in Article XVI Section 14 of the JOA and Company further
represents that there are no other overriding royalty burdens on the leasehold
estate. The drilling of additional wells on the Leases and the operation of the
Test Well and any additional wells on the Leases or lands pooled therewith shall
be governed by the terms of this Agreement and the provisions of the JOA when
not in conflict with this Agreement.
 
 
3 of 7

--------------------------------------------------------------------------------

 
 

10.
WELL INFORMATION - CONFIDENTIALITY



The Parties agree that all information, data and other materials, including but
not limited to wire line logs, mud logs, geological interpretations, seismic
data (subject to all of the terms and conditions of any third party licensor or
agreement) and other production data (“Data”) which might be obtained or
accumulated is to be non-public, confidential and proprietary in nature, except,
that such Data can be shown to affiliated companies, reputable engineering
firms, gas transmission companies, reputable financial institutions, reputable
and financially responsible third parties with whom a Party to this Agreement is
engaged in negotiations for the sale of some portion of the interest in this
Prospect, or any governmental entities requiring such Data. The Parties agree
that the Data may not otherwise be disclosed, sold, traded, or published with
out the prior written consent of Company. The Parties, their agents, consultants
and independent contractors, at their sole cost, risk and expense, shall have
access at all times to the derrick floor of all wells drilled under this
Agreement and to all information in connection with the drilling and testing of
all such wells. Operator agrees to send the Parties daily drilling reports
reporting drilling information consistent with accepted industry standards
including but not limited to work done, depth drilled, the results of tests made
and oil and gas shows encountered. Operator shall furnish the Parties all well
data acquired in connection with the drilling and producing of such wells
including but not limited to copies of the surveyors location plat, all wire
line and mud logs, reports showing the results of all tests and any forms and
reports filed with any State or Federal Agency.



11.
NOTICES.



All notices and information to be given hereunder shall be in writing and shall
be sent by United States certified mail, telegram, telex, facsimile, email,
overnight delivery service or telecopy, postage or charges prepaid and addressed
to the Party to whom such notice is given as follows:
 

  If to Company:
Bayou City Exploration, Inc.
10777 Westheimer, Suite 170
Houston, Texas 77042
Attention: Mr. Morris Hewitt
Telephone: 832-358-3900
Facsimile: 832-358-3903
Email:         mhewitt@bcexploration.com

 
 
4 of 7

--------------------------------------------------------------------------------

 
 
 

  If to Participant:
True North Energy Corp.
1200 Smith Street 
16th Floor
Houston, Texas 77002
Attention:  Max Pozzoni
Telephone: 832-476-8699
Email:  max@tnecorp.com
     

  

12.
ASSIGNMENT AND BINDING EFFECT.



This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and permitted assigns. Neither Party may assign its rights and
obligations under this Agreement without the prior written consent of the other,
which consent will not be unreasonably withheld, delayed or conditioned. In the
event of an assignment, the assignee shall agree to be bound by the terms and
provisions of this Agreement, including any JOA provided for hereunder. In the
event of such assignment the assigning Party shall be relieved from all
obligations thereafter accruing, but not theretofore accrued, with respect to
the interest assigned.



13.
ENTIRETY OF AGREEMENT.



This Agreement and the Exhibits attached hereto constitute the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
representations or other agreements between the Parties except as expressly set
forth herein and included within the Exhibits attached hereto. Any amendment to
this Agreement shall not be effective unless in writing and executed by the
Parties to this Agreement.



14.
GOVERNING LAW.



This Agreement and the rights and obligations of the parties hereunder shall be
governed by and interpreted, construed and enforced in accordance with the laws
of the State of Texas (excluding any conflict of law rules which would refer to
the laws of another jurisdiction). This Agreement shall be performable in
Houston, Harris County, Texas and venue for any litigation to enforce a
provision hereof or construe this Agreement shall be in Houston, Harris County,
Texas.



15.
RELATIONSHIP OF PARTIES.



This Agreement is not intended to create a relationship of partnership or an
association for profit between or among the Parties. It is expressly agreed that
the obligations and liabilities of the Parties are several and not joint.
Nothing contained in this Agreement shall be construed to create or impose a
partnership duty, obligation or liability on any of the Parties or an
association for profit between or among the Parties. Notwithstanding the
foregoing provisions, if, for federal income tax purposes, this Agreement and
the operations hereunder are regarded as a partnership, each of the Parties
elects, under the authority of Section 761(a) of the Internal Revenue Code of
1986, as amended, and applicable issued regulations, to be excluded from the
application of all provisions of Subchapter K of Chapter 1 of the Internal
Revenue Code of 1986, as amended. Should there be any requirement that a Party
give further evidence of this election, such Party shall execute such documents
and furnish such other evidence as may be required by the Internal Revenue
Service or as may be necessary to evidence this election.


 
5 of 7

--------------------------------------------------------------------------------

 
 
16.
TERM OF AGREEMENT.



This Agreement shall remain in force and effect for a period commencing on the
Effective Date hereof and, subject to the provisions hereof which provide for an
earlier termination, ending on the date on which the JOA terminates in
accordance with the provisions of Article XIII. of the JOA.



17.
SEVERABILITY



If any term, provision or condition of this Agreement is held invalid,
unenforceable or contrary to applicable laws, it shall be reformed to the extent
necessary to conform, consistent with the intention of the Parties, to such
laws, and if such provision cannot be so reformed, it shall be deemed deleted
and the validity of the other terms, provisions and conditions shall not be
affected.



18.
MISCELLANEOUS

 
A. The titles and the section headings contained in this Agreement are inserted
for convenient reference only and shall not be construed as limiting or
extending the meaning of any provision of this Agreement.


B. This Agreement and any documents to be executed pursuant hereto may be
executed in multiple counterparts, each of which shall constitute an original
and all of which, when construed together, shall constitute but one and the same
instrument.
 
C. The Parties hereby agree to do, execute or procure to be done and executed,
any and all further necessary acts, deeds, documents and things within their
power to give effect to this Agreement and its intent.


D. No waiver of any term, provision or condition of or rights under this
Agreement shall be effective unless in writing and signed by an authorized
representative of the waiving Party. The failure of either Party to insist upon
the strict performance of any term, provision or condition of this Agreement
shall not be construed as a waiver or relinquishment in the future of the same
or any other term, provision or condition.


E. If any action at law or in equity is necessary to enforce or interpret any of
the rights or obligations under this Agreement, the prevailing Party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements from
the non-prevailing Party in addition to any other relief to which the prevailing
Party may be entitled.


If the foregoing sets forth your understanding of our agreement, please so
indicate by signing in the space provided below and returning one (1) original
of this Agreement to the undersigned.


 
6 of 7

--------------------------------------------------------------------------------

 


BAYOU CITY EXPLORATION, INC.

            By: /s/ Morris Hewitt     Name: Morris Hewitt     Title: President  
            TRUE NORTH ENERGY CORP.         By: /s/ Massimiliano Pozzoni   Name:
 Massimiliano Pozzoni     Title: Chief Financial Officer  

   
 
 
7 of 7

--------------------------------------------------------------------------------

 